FIRST INVESTORS EQUITY FUNDS 40 Wall Street New York, New York 10005 212-858-8000 February 4, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Re:First Investors Equity Funds First Investors Total Return Fund, First Investors Equity Income Fund, First Investors Growth & Income Fund, First Investors Global Fund, First Investors Select Growth Fund, First Investors Opportunity Fund, First Investors Special Situations Fund, and First Investors International Fund File Nos. 033-46924 and 811-06618 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive form of statutory prospectus and statement of additional information used with respect to First Investors Total Return Fund, First Investors Equity Income Fund, First Investors Growth & Income Fund, First Investors Global Fund, First Investors Select Growth Fund, First Investors Opportunity Fund, First Investors Special Situations Fund, and First Investors International Fund, each a series of First Investors Equity Funds, does not differ from that contained in Post-Effective Amendment No. 69 to its Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on January 28, 2014. If you have any questions or comments concerning the filing, please contact me at 212-858-8144. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Equity Funds
